Osborn, J.
The appellees sued the appellant and recovered judgment against him in special term of the Marion Superior Court. An appeal was taken to the general term, where the judgment was affirmed.
The error assigned in this court is, that the court in general term erred in affirming the judgment of the special term.
The record does not contain or show what errors were assigned in general term. In Wesley v. Milford, 41 Ind. 413, it was held that the errors assigned in this court must be predicated upon the assignment of errors in the general term and the action of that court in general term thereon. It was said, page 416: “ If an error of the special term has not been assigned in the general term, it cannot be presented to this court for the first time.” In Carney v. Street, 41 Ind. 396, it was held that ■ an assignment in this court, that the court below in general term erred in affirming the judgment of the court below in special term, was sufficient to present for review all the questions which were properly presented to and decided by the general term.
We can only know what errors were assigned as they appear in the record. If none are there, we must presume that none were assigned. If none were assigned, then the *469court in general term committed no error in affirming the judgment. It follows that the judgment must be affirmed.
The judgment of the said Marion Superior Court in general term is in all things affirmed, with costs.

Petition for a rehearing overruled.